DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (10/26/21 Remarks: page 2, line 11 – page 4, line 21) with respect to the rejection of claims 1-2, 4, & 10-11 under 35 USC §102 and the objection to claims 3 & 5-9 have been fully considered but they are not persuasive.
With respect to claims 1-2, 4, & 10-11, particularly with respect to claim 1, Applicant argues (10/26/21 Remarks: page 2, line 16 – page 4, line 14) that the art of record (specifically Rosenberg (US 20160274779)) fails to teach or suggest the features:
…a contribution degree of the first learning data to learning of a discriminator for each user on the basis of at least one of a comparison result between the first learning data and second learning data used for creating the discriminator or a comparison result between an output obtained by inputting the first learning data to the discriminator and correct answer data corresponding to the first learning data…
Specifically, Applicant argues (10/26/21 Remarks: page 4, lines 5-17) that Rosenberg discloses sending data entered by the user to a central server in real time to execute a collaboration 
Firstly, Examiner notes (as pointed out in the outstanding 9/2/21 Office Action) that the claim includes a recitation in the alternative such that either “a comparison result between the first learning data and second learning data used for creating the discriminator” or “a comparison result between an output obtained by inputting the first learning data to the discriminator and correct answer data corresponding to the first learning data” is readable upon the entire recitation.
Concerning the recitation “a contribution degree of the first learning data to learning of a discriminator for each user on the basis of at least one of a comparison result between the first learning data and second learning data used for creating the discriminator”, the recited “first learning data”, “second learning data”, and “discriminator” map to the Rosenberg determination of a contribution to a correct answer (i.e. contribution degree) by comparison of user input (i.e. first learning data) and other users’ combined input (i.e. second learning data) taught by Rosenberg in order to distinguish (i.e. create a discriminator) between constructive and destructive contribution (Rosenberg paragraph 0084, determining whether user input vector contributes to or opposes the direction established by other users’ input):
In other words, when the individual user inputs the user intent vector that contributes constructively with the group intent, they earn points. Conversely, if the user tries to move the outer puck 408 in a way that opposes the group intent, applying the user intent vector that is not substantially in the current direction of motion of the outer puck 408 (i.e. contributing destructively), the user loses points. (Rosenberg paragraph 0084)
Concerning the recitation “a comparison result between an output obtained by inputting the first learning data to the discriminator and correct answer data corresponding to the first learning data”, the recited “comparison result”, “first learning data”, “discriminator”, and “correct answer data corresponding to the first learning data” map to the Rosenberg comparison (i.e. producing a comparison result) of the user input (first learning data) and distinguishing (i.e. a discriminator) between constructive and destructive contribution relative to the correct answer (i.e. answer 402) (Rosenberg paragraphs 0085, determining whether user input vector contributes to or opposes progress toward correct answer):
Thus, if the individual user's input during the session was constructive (i.e., his input helped guide the pointer 406 towards the targets that made up the answer 402), that user earns points. But, if the individual user's input contribution during the session was destructive (Rosenberg paragraph 0085)
With respect to claims 2, 4, & 10-11, Applicant argues (10/26/21 Remarks: page 4, lines 18-21) that dependent claims 2, 4, & 10-11 are allowable by their incorporation of the feature of parent claim 1.
Applicant’s arguments with respect to claim 1 have been addressed above.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, & 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenberg (US 20160274779).
Claim 1: A learning system comprising:
a reception unit that receives an input of first learning data from a user (Rosenberg paragraphs 0084-0085, user input);
a calculation unit that calculates, a contribution degree of the first learning data to learning of a discriminator for each user on the basis of at least one of (Note: This is a recitation in the alternative, readable upon either option) a comparison result between the first learning data and second learning data used for creating the discriminator (Rosenberg paragraph 0084, assessment of user input by comparison to other users’ input and determination of whether user input is in sync with group) or a comparison result between an output obtained by (Rosenberg paragraph 0085, determination of whether user input opposes movement toward answer); and
a service setting unit that sets a service for the user on the basis of the contribution degree calculated for each user (Rosenberg paragraph 0085, points assessed for user based on contribution degree as calculated above).
Claim 2: The learning system according to claim 1 (see above),
wherein the calculation unit calculates the contribution degree on the basis of a difference between a comparison data set including the second learning data used for creating the discriminator and the first learning data (Rosenberg paragraph 0084, assessment of user input by comparison to other users’ input and determination of whether user input is in sync with group).
Claim 4: The learning system according to claim 1 (see above),
wherein the calculation unit calculates the contribution degree on the basis of a difference between average data created from the second learning data used for creating the discriminator and the first learning data (Rosenberg paragraphs 0059-0060 & 0081, use of average data for determining group intent; Rosenberg paragraph 0084, assessment of user input by comparison to other users’ input and determination of whether user input is in sync with group intent).
Claim 10: A learning method performed in a learning system comprising:
a step of receiving an input of first learning data from a user (Rosenberg paragraphs 0084-0085, user input);
(Note: This is a recitation in the alternative, readable upon either option) a comparison result between the first learning data and second learning data used for creating the discriminator (Rosenberg paragraph 0084, assessment of user input by comparison to other users’ input and determination of whether user input is in sync with group) or a comparison result between an output obtained by inputting the first learning data to the discriminator and correct answer data corresponding to the first learning data (Rosenberg paragraph 0085, determination of whether user input opposes movement toward answer); and
a step of setting a service for the user on the basis of the contribution degree calculated for each user (Rosenberg paragraph 0085, points assessed for user based on contribution degree as calculated above).
Claim 11: A non-transitory, computer-readable recording medium which records therein, computer instructions (Rosenberg paragraph 0121, physical blocks of computer instructions) that, when executed by a computer, causes the computer to realize:
a function of receiving an input of first learning data from a user (Rosenberg paragraphs 0084-0085, user input);
a function of calculating a contribution degree of the first learning data to learning of a discriminator for each user on the basis of at least one of (Note: This is a recitation in the alternative, readable upon either option) a comparison result between the first learning data and second learning data used for creating the discriminator (Rosenberg paragraph 0084, assessment of user input by comparison to other users’ input and determination of whether user input is in sync with group) or a comparison result between an output obtained by inputting the first learning data to the discriminator and correct answer data corresponding to the first learning data (Rosenberg paragraph 0085, determination of whether user input opposes movement toward answer); and
a function of setting a service for the user on the basis of the contribution degree calculated for each user (Rosenberg paragraph 0085, points assessed for user based on contribution degree as calculated above).
Allowable Subject Matter
Claims 3 & 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 3 & 5, the art of record does not teach or suggest the recited calculation of a contribution degree based on a difference between first and second image vectors in the context of the recited contribution degree calculation arrangement.
With respect to claim 6 (and dependent claim 7), the art of record does not teach or suggest the recited receiving of correct answer data for an output obtained by inputting the 
With respect to claim 8, the art of record does not teach or suggest the recited calculation of an accuracy difference before and after learning using the first learning data in the context of the recited contribution degree calculation arrangement.
With respect to claim 9, the art of record does not teach or suggest the recited use of identity-concealed patient data as first learning data in the context of the recited contribution degree calculation arrangement.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663